Case: 17-60004      Document: 00514378561         Page: 1    Date Filed: 03/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-60004
                                                                                 Fifth Circuit


                                  Summary Calendar
                                                                               FILED
                                                                           March 8, 2018
                                                                          Lyle W. Cayce
OSCAR LEONARDO PORTILLO,                                                       Clerk

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 283 325


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Oscar Leonardo Portillo, a native and citizen of Honduras, petitions for
review of an order of the Board of Immigration Appeals (BIA). He challenges
the decision to pretermit his application for cancellation of removal for
nonpermanent residents.           According to Portillo, the Immigration Judge
improperly pretermitted his application due to his multiple criminal offenses




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60004    Document: 00514378561     Page: 2   Date Filed: 03/08/2018


                                 No. 17-60004

with an aggregate sentence to confinement of five years or more.             See
8 U.S.C. 1182(a)(2)(B), 1229b(b)(1)(C).
      In part, Portillo’s challenge is foreclosed by our court’s ruling in Pina-
Galindo v. Lynch, 803 F.3d 193, 194-95 (5th Cir. 2015).         There, a panel
determined that the BIA had reasonably rejected the argument that the
statutory reference to a singular “offense under § 1182(a)(2)(B)” did not “limit
ineligibility for cancellation of removal to offenses under § 1182(a)(2)(A).”
Pina-Galindo, 803 F.3d at 194-95. To the extent that Portillo argues that we
should revisit the issue in Pina-Galindo, 803 F.3d at 194-95, we are prohibited
from doing so here. Mercado v. Lynch, 823 F.3d 276, 279 (5th Cir. 2016) (“[O]ne
panel of our court may not overturn another panel’s decision, absent an
intervening change in the law, such as by a statutory amendment, or the
Supreme Court, or our en banc court.”) (internal citation and quotation marks
omitted).
      As for Portillo’s remaining argument that the Immigration Judge
prematurely pretermitted his application for relief, the argument is
unexhausted. Therefore, we lack jurisdiction to consider it. See Omari v.
Holder, 562 F.3d 314, 319-21 (5th Cir. 2009).
      PETITION DENIED IN PART AND DISMISSED IN PART.




                                          2